UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: December 31 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Principal Amount Value COMMERCIAL PAPER – 71.5% $ Avery Dennison 0.32%, 10/4/2011 $ Bacardi 0.35%, 10/13/2011 BMW U.S. Capital 0.32%, 10/18/2011 Centerpoint Energy 0.30%, 10/3/2011 Dairy Farmers 0.35%, 10/3/2011 Dental Supply 0.34%, 10/14/2011 Enbridge 0.35%, 10/13/2011 Enterprise Rent-A-Car U.S.A. Finance 0.35%, 10/12/2011 FMC Technology 0.37%, 10/18/2011 Harley Davidson 0.33%, 10/19/2011 Hasbro, Inc. 0.34%, 10/3/2011 ING America 0.86%, 10/19/2011 Kansas City Power & Light 0.30%, 10/3/2011 Nextera Energy 0.35%, 10/13/2011 ONEOK, Inc. 0.35%, 10/19/2011 Reed Elsevier 0.37%, 10/12/2011 Sempra Energy 0.35%, 10/18/2011 Spectra Energy 0.35%, 10/19/2011 Volvo 0.35%, 10/20/2011 TOTAL COMMERCIAL PAPER (Cost $158,990,167) CORPORATE BONDS – 10.9% Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. 2.65%, 8/17/20121 JPMorgan Chase & Co. 5.38%, 10/1/2012 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS (continued) $ Metropolitan Life Global Funding I 2.88%, 9/17/20121 $ TOTAL CORPORATE BONDS (Cost $24,304,546) Number of Contracts OPTIONS CONTRACTS – 0.3% CALL OPTIONS – 0.0% 77 E-Mini S&P 500 Future Exercise Price: $1,250, Expiration Date: October 21, 2011 37 CME Euro FX Future Exercise Price: $1,400, Expiration Date: November 5, 2011 PUT OPTIONS – 0.3% 21 Australian Dollar Exercise Price: $1,020, Expiration Date: October 8, 2011 Euro-Bund Future Exercise Price: $135, Expiration Date: October 31, 2011 35 Gold, 100 Troy Oz. Future Exercise Price: $1,640, Expiration Date: October 26, 2011 78 Japanese Yen Exercise Price: $1,260, Expiration Date: October 7, 2011 U.S. 10 Year Future Exercise Price: $129, Expiration Date: October 21, 2011 TOTAL OPTIONS CONTRACTS (Cost $622,390) TOTAL INVESTMENTS – 82.7% (Cost $183,917,103) Other Assets in Excess of Liabilities2 – 17.3% TOTAL NET ASSETS – 100.0% $ See accompanying Notes to Schedule of Investments. 1 144A restricted security. 2 Includes appreciation (depreciation) on futures and forward foreign currency exchange contracts. Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Futures contracts outstanding at September 30, 2011: Unrealized Number Of Expiration Value At Value At Appreciation Contracts Type Date Trade Date September 30,2011 (Depreciation) Long Contracts: 1 10YR IRS SWAP FUTURE CBOT December-11 2 2 2YR EUR SWAP NOTE LIFFE December-11 2 3 5YR IRS SWAP FUTURE CBOT December-11 5 6 Amsterdam EOE Index AEX October-11 79 2 Aust 90Day Bill Future Dec 2012 December-12 4 28 Aust 90Day Bill Future Dec11 December-11 68 Aust 90Day Bill Future Mar 2012 March-12 28 Aust 90Day Bill Future Mar 2012 June-12 57 3 Aust 90Day Bill Future Mar 2013 March-13 5 3 Aust 90Day Bill Future Mar 2013 June-13 5 5 Aust 90Day Bill Future Sep 2012 September-12 13 15 CAC-40 Index MATIF October-11 31 48 Canadian 90 Day Bank Acceptance December-11 93 Canadian 90 Day Bank Acceptance March-12 73 Canadian 90 Day Bank Acceptance June-12 23 Canadian 90 Day Bank Acceptance September-12 53 5 Canadian 90 Day Bank Acceptance December-12 8 2 DJIA Mini E-CBOT December-11 4 19 Dow Jones Euro Stoxx EUREX December-11 33 24 E-Mini NASDAQ December-11 41 1 E-Mini NIKKEI Stock Index OSE December-11 - 52 52 Euribor 3 Month LIFFE March-12 93 Euribor 3 Month LIFFE June-12 68 99 Euribor 3 Month LIFFE September-12 59 48 Euribor 3 Month LIFFE December-12 55 48 Euribor 3 Month LIFFE March-13 39 39 Euribor 3 Month LIFFE June-13 31 36 Euribor 3 Month LIFFE September-13 25 11 Euribor 3 Month LIFFE December-13 13 6 Euribor 3 Month LIFFE March-14 6 10 Euro Swiss LIFFE March-12 2 21 Euro Swiss LIFFE June-12 - 16 Euro Swiss LIFFE September-12 - 2 Euro Swiss LIFFE December-12 4 EuroDollar 3 MonthCME September-12 25 EuroDollar 3 MonthCME March-13 38 20 EuroDollar 3 MonthCME June-13 34 16 EuroDollar 3 MonthCME December-13 33 11 EuroDollar 3 MonthCME March-14 23 2 Euroyen (TIFFE) December-11 14 6 Euroyen (TIFFE) March-12 48 10 Euroyen (TIFFE) June-12 41 20 Euroyen (TIFFE) September-12 51 23 Euroyen (TIFFE) December-12 51 3 Fed Fund Rate (1mo)CBT October-11 - 4 Fed Fund Rate (1mo)CBT November-11 - 6 Fed Fund Rate (1mo)CBT December-11 - 4 Fed Fund Rate (1mo)CBT January-12 - 5 Fed Fund Rate (1mo)CBT February-12 - 4 Fed Fund Rate (1mo)CBT March-12 - 2 S&P Midcap 400 E-mini Index CME December-11 - Sterling Rate 3 Month LIFFE March-12 Sterling Rate 3 Month LIFFE June-12 Sterling Rate 3 Month LIFFE September-12 99 Sterling Rate 3 Month LIFFE December-12 Sterling Rate 3 Month LIFFE March-13 80 70 Sterling Rate 3 Month LIFFE June-13 54 16 Sterling Rate 3 Month LIFFE September-13 43 15 Sterling Rate 3 Month LIFFE December-13 20 11 Sterling Rate 3 Month LIFFE March-14 15 13 Stock Index December-11 37 12 AUD 10 Yr Bond Future December-11 Aust 3Yr Bond Future Dec11 December-11 Australian Dollar December-11 46 Canadian 10 Year Government Bond ME December-11 1 Cocoa March-12 4 1 Cocoa CSCE March-12 9 3 Coffee CSCE March-12 9 68 Corn Future March-12 53 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Unrealized Number Of Expiration Value At Value At Appreciation Contracts Type Date Trade Date September 30,2011 (Depreciation) Long Contracts: (continued) 3 Corn Future May-12 8 10 Corn Future July-12 12 21 Corn Future September-12 21 4 EURO BUXL 30Yr Bond December-11 4 96 Euro German Medium Bond EUREX December-11 70 Euro German Schatz EUREX December-11 EURO-BUND FUTURE December-11 98 9 European Rapeseed MATIF October-11 - 3 Feeder CattleCME November-11 - 18 Gasoline RBOB Future October-11 50 1 Gasoline RBOB Future December-11 2 55 Gold COMEX December-11 90 20 Heating OilNYMEX October-11 30 1 Heating OilNYMEX December-11 1 2 Heating OilNYMEX January-12 3 2 Heating OilNYMEX February-12 4 42 JGB 10 Year TSE December-11 JPY Currency Future December-11 98 3 Kansas City Wheat KCBT March-12 11 2 Lead LME Feed LME December-11 18 7 Lean HogsCME February-12 11 Long Gilt Government Sec LIFFE December-11 6 Midwest Live CattleCME October-11 18 2 Midwest Live CattleCME February-12 11 6 MXP Currency Future December-11 3 NZ 90Day Bill Future Dec11 December-11 12 56 44 2 NZ 90Day Bill Future Mar 2012 March-12 8 1 Orange Juice NYCE November-11 2 47 Petroleum-Brent CrudeICE October-11 96 1 Petroleum-Gas OilICE October-11 7 Petroleum-Gas OilICE November-11 8 2 Robusta Coffee New LCE January-12 3 1 Rough Rice Future (CBOT) November-11 3 6 Silver Future December-11 10 3 Soybean MealCBT January-12 24 1 Soybean MealCBT March-12 3 12 Soybeans CBT January-12 42 1 Soybeans CBT March-12 3 4 Soybeans CBT May-12 7 6 Soybeans CBT July-12 5 3 Swiss Government Bond 10 Year SOFFEX December-11 1 T-Note US 2yrCBT December-11 US 10YR NOTE FUT December-11 3 US Dollar Index December-11 - 57 US LONG BOND (CBT) Dec 11 December-11 58 US T-Note 5 Year CBT December-11 2 US Ultra Treasury Bond December-11 7 1 WheatCBT July-12 3 3 White Sugar #5 LCE November-11 2 79 World Sugar #11CSCE February-12 91 41 WTI CrudeNYMEX November-11 21 Short Contracts: Aluminum (LME) November-11 - Aluminum (LME) December-11 27 Aluminum (LME) January-12 9 British Pound December-11 C$ Currency Future December-11 Canola Future November-11 2 Cocoa December-11 26 Cocoa CSCE December-11 Coffee CSCE December-11 23 Copper December-11 26 Copper LME Feed LME November-11 - Copper LME Feed LME December-11 5 Copper LME Feed LME January-12 2 Corn Future December-11 Cotton #2 NYCE December-11 17 Cotton #2 NYCE March-12 - Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Unrealized Number Of Expiration Value At Value At Appreciation Contracts Type Date Trade Date September 30,2011 (Depreciation) Short Contracts: (continued) Crude Palm Oil December-11 6 DAX EUREX December-11 21 E-Mini S&P 500 Index CME December-11 EUR-BTP Future December-11 - Euribor 3 Month LIFFE December-11 7 Euro December-11 EuroDollar 3 MonthCME December-11 10 EuroDollar 3 MonthCME March-12 10 EuroDollar 3 MonthCME June-12 12 EuroDollar 3 MonthCME December-12 22 EuroDollar 3 MonthCME September-13 45 FTSE/JSE Top 40 December-11 - Gasoline RBOB Future November-11 32 Gasoline RBOB Future January-12 4 Gasoline RBOB Future February-12 7 Hang Seng Index October-11 71 Heating OilNYMEX November-11 7 H-Shares Index October-11 56 India Nifty 50 (SGX) October-11 Kansas City Wheat KCBT December-11 58 Lead LME Feed LME November-11 - Lead LME Feed LME January-12 - Lean HogsCME December-11 18 Midwest Live CattleCME December-11 17 MSCI Singapore Stock Index October-11 10 MSCI Taiwan Stock Index October-11 31 Natural Gas NYMEX October-11 Natural Gas NYMEX November-11 14 Natural Gas NYMEX December-11 4 Natural Gas NYMEX January-12 4 Natural Gas NYMEX February-12 9 New Zealand Dollar December-11 Nickel LME Feed LME November-11 - Nickel LME Feed LME December-11 1 Nickel LME Feed LME January-12 4 Nikkei 225 December-11 46 NIKKEI 225 Index (CME) December-11 19 NIKKEI 225 Index (SGX) December-11 80 OMX S30 Index Future October-11 Palladium December-11 - Petroleum-Brent CrudeICE November-11 25 Petroleum-Gas OilICE December-11 7 Platinum NYMEX January-12 - Random Length Lumber Future November-11 3 Robusta Coffee New LCE November-11 2 Russell 2000 E-mini December-11 5 S&P Canada 60 Index ME December-11 36 South African Rand December-11 20 Soybean MealCBT December-11 71 Soybean Oil CBT December-11 21 Soybean Oil CBT January-12 58 Soybean Oil CBT March-12 33 Soybeans CBT November-11 94 SPI 200 Futures December-11 18 Sterling Rate 3 Month LIFFE December-11 14 SWEDISH 10YR FUTR December-11 Swiss Franc December-11 TecDAX Stock Index December-11 - TOPIX Index Future December-11 WheatCBT December-11 93 WheatCBT March-12 40 WheatCBT May-12 8 World Sugar #11CSCE April-12 18 WTI CrudeNYMEX October-11 WTI CrudeNYMEX December-11 4 WTI CrudeNYMEX January-12 4 WTI CrudeNYMEX February-12 9 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Unrealized Number Of Expiration Value At Value At Appreciation Contracts Type Date Trade Date September 30,2011 (Depreciation) Short Contracts: (continued) Zinc LME Feed LME November-11 - Zinc LME Feed LME December-11 11 Zinc LME Feed LME January-12 4 Cash held as collateral with broker for futures contracts was $28,315,437 at September 30, 2011. Forward foreign currency exchange contracts outstanding as of September 30, 2011: Currency Value At Unrealized Amount Settlement Value At Appreciation Purchase Contracts: Counterparty Currency Purchased Date September 30,2011 (Depreciation) Australian Dollar, Expiring12/21/11 Morgan Stanley AUD Brazilian Real, Expiring12/21/11 Morgan Stanley BRL Chilean Peso, Expiring12/21/11 Morgan Stanley CLP Hungarian Forint, Expiring12/21/11 Morgan Stanley HUF Indonesian Rupiah, Expiring12/21/11 Morgan Stanley IDR Japanese Yen, Expiring12/21/11 Morgan Stanley JPY New Zealand Dollar, Expiring12/21/11 Morgan Stanley NZD Norwegian Krone, Expiring12/21/11 Morgan Stanley NOK Peruvian Nuevo Sol, Expiring12/21/11 Morgan Stanley PEN Russian Ruble, Expiring12/21/11 Morgan Stanley RUB South Korean Won, Expiring12/21/11 Morgan Stanley KRW Thai Baht, Expiring12/21/11 Morgan Stanley THB Turkish Lira, Expiring12/21/11 Morgan Stanley TRY United States Dollar, Expiring12/21/11 Morgan Stanley USD - Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Currency Value At Unrealized Amount Settlement Value At Appreciation Sales Contracts: Counterparty Currency Sold Date September,2011 (Depreciation) British Pound, Expiring12/21/11 Morgan Stanley GBP Canadian Dollar, Expiring12/21/11 Morgan Stanley CAD Columbian Peso, Expiring12/21/11 Morgan Stanley COP Czech Republic Koruna, Expiring12/21/11 Morgan Stanley CZK Euro, Expiring12/21/11 Morgan Stanley EUR Indian Rupee, Expiring12/21/11 Morgan Stanley INR Israeli Shekel, Expiring12/21/11 Morgan Stanley ILS Malaysian Ringgit, Expiring12/21/11 Morgan Stanley MYR Mexican Peso, Expiring12/21/11 Morgan Stanley MXN Philippine Peso, Expiring12/21/11 Morgan Stanley PHP Poland Zloty, Expiring12/21/11 Morgan Stanley PLN Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of September 30, 2011 (Unaudited) Currency Value At Unrealized Amount Settlement Value At Appreciation Sales Contracts: (continued) Counterparty Currency Sold Date September,2011 (Depreciation) Singapore Dollar, Expiring12/21/11 Morgan Stanley SGD South African Rand, Expiring12/21/11 Morgan Stanley ZAR Swedish Krona, Expiring12/21/11 Morgan Stanley SEK Swiss Franc, Expiring12/21/11 Morgan Stanley CHF Taiwan Dollar, Expiring12/21/11 Morgan Stanley TWD - Cash held as collateral with broker for forward foreign currency exchange contracts in the amount of $4,984,563 AUD - Australian Dollar BRL - Brazilian Real CLP - Chilean Peso HUF - Hungarian Forint IDR - Indonesian Rupiah JPY - Japanese Yen KRW - South Korean Won NOK - Norwegian Krone NZD - New Zealand Dollar PEN - Peruvian Nuevo Sol RUB - Russian Ruble THB - Thai Baht TRY - Turkish Lira USD - United States Dollar CAD - Canadian Dollar CHF - Swiss Franc COP - Columbian Peso CZK - Czech Republic Koruna EUR - Euro GBP - British Pound ILS - Israeli Shekel INR - Indian Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Poland Zloty SEK - Swedish Krona SGD - Singapore Dollar TWD - Taiwan Dollar ZAR - South African Rand Ramius Trading Strategies Managed Futures Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) Note 1 – Organization Ramius Managed Futures Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective seeks to achieve positive absolute returns in both rising and falling equity markets with an annualized level of volatility that is generally lower than the historic level of volatility experienced by the S&P 500 Index. The Fund commenced investment operations on September 13, 2011. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Consolidation of Subsidiary – Ramius Trading Strategies MF Ltd. The consolidated Schedules of Investments of the Ramius Trading Strategies Managed Futures Fund includes the account of Ramius Trading Strategies MF Ltd., a wholly-owned and controlled subsidiary (the “Subsidiary”). All inter-company accounts and transactions have been eliminated in consolidation for the Fund. Ramius Trading Strategies Managed Futures Fund may invest up to 25% of its total assets in its Subsidiary which acts as an investment vehicle in order to effect certain investments consistent with the Fund’s investment objectives and policies specified in the Fund’s prospectus and statement of additional information.The inception date of the Subsidiary was September 20, 2011.As of September 30, 2011, net assets of the Fund were $222,419,723, of which $39,154,270, or approximately 17.6%, represented the Fund’s ownership of the shares of the Subsidiary. (c) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. Ramius Trading Strategies Managed Futures Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2011 (Unaudited) (d) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility. In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (e) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading.Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred.When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract.Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments. The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. Note 3 – Federal Income Taxes At September 30, 2011, the cost of securities on a tax basis and gross unrealized appreciation and depreciation of investments for federal income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation on investments $ ) Ramius Trading Strategies Managed Futures Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2011 (Unaudited) Note 4 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Ramius Trading Strategies Managed Futures Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2011 (Unaudited) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of September 30, 2011, in valuing the Fund’s assets carried at fair value: Description Level 1 Level 2 Level 3 Total Assets Commercial Paper $
